



COURT OF APPEAL FOR ONTARIO

CITATION:
Shrivastava v. Bank
    of Nova Scotia, 2012 ONCA 233


DATE: 20120411

DOCKET: C54012

Laskin, Simmons and Cronk JJ.A.

BETWEEN

Arun Kumar Shrivastava, Arun K Shrivastava, In
    Trust, and Mrs Rita Shrivastava

Plaintiffs (Appellants)

and

Bank of Nova Scotia, David Mandel and First
    Equity Corp., Jack Press, Fred Yak, Adam Altemed, and Stoneridge Enterprises
    & R A Cruse, and R. Cruse & Associates Ltd, Mohisin Mir

Defendant (Respondent)

No one appearing for the appellants

No one appearing for the respondents

Heard: April 10, 2012

On appeal from the judgment of Justice George R. Strathy
    of the Superior Court of Justice, dated June 27, 2011.

APPEAL BOOK ENDORSEMENT

[1]

It is now 11:20 a.m.  The appellant has not appeared.

[2]

The appeal is dismissed as abandoned.


